Lake, J.
This case is clearly within the rule announced in the case of The State v. Stout, decided at this term. There is no law by which the defendant in error can maintain his pretended claim against the state. It is not one which the auditor is authorized to allow, and consequently was properly rejected by that officer when presented to him for audit. Besides, under the rule referred to, even if the claim were a valid one, the only mode by which the decision of the auditor can be reviewed is by appeal.
The judgment of the district court having been rendered without jurisdiction, must be reversed, and the case dismissed, at the cost of the defendant in error. .
Judgment accordingly.